Citation Nr: 0521198	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1956.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified in support of this 
claim at a hearing held before a Decision Review Officer at 
the RO, in July 2004.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's hepatitis C objectively manifests as 
chronic fatigue, reportedly renders him totally disabled for 
one or two days every ten days to two weeks, and hinders his 
ability to take medication needed to control other medical 
conditions.

3.  The veteran's hepatitis C does not cause anorexia, 
require continuous medication, or produce episodes severe 
enough to require bed rest and treatment by a physician.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for hepatitis C have not been met.  
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in October 2002, before granting him service 
connection for hepatitis C and initially assigning that 
disability an evaluation of 10 percent in a rating decision 
dated October 2003.  The timing of this notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  This notice letter referred to the 
veteran's claim for service connection for hepatitis C, 
rather than a claim for a higher initial evaluation for that 
disability.  However, a claim for such an evaluation is 
considered a downstream element of an original service 
connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the October 2002 notice letter, the RO acknowledged the 
veteran's claim of entitlement to service connection for 
hepatitis C, explained to him the evidence needed to 
substantiate that claim and the risk factors associated with 
his particular disability, notified him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO noted that it would make 
reasonable efforts to help the veteran get the evidence 
needed to support his claim, including medical records, 
employment records, and records from other federal agencies, 
provided he identified the sources of the evidence.  The RO 
also noted that, ultimately, it was his responsibility to 
ensure VA's receipt of such evidence.  The RO identified the 
evidence it had already requested in support of the veteran's 
claim and specifically advised the veteran to identify or 
submit any other information and evidence he wanted VA to 
consider in support of his claim.  The RO requested the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records so that VA could obtain them on his 
behalf.  

Moreover, in rating decisions dated December 2002 and October 
2003, a letter dated in March 2003, a statement of the case 
issued in February 2004, and a supplemental statement of the 
case issued in August 2004, the RO provided the veteran much 
of the same information furnished in the October 2002 notice 
letter.  As well, it identified other evidence it had 
requested in support of the veteran's claim, explained the 
reasons for which it denied the veteran's claim, and noted 
the evidence upon which it based its denial and the evidence 
still needed to substantiate the claim.  In addition, the RO 
furnished the veteran the provisions pertinent to his claim, 
including those governing VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to that claim, including 
service medical records and private treatment records.  The 
veteran now asserts that he is not receiving treatment for 
his hepatitis C and has not identified any other evidence to 
obtain in support of his claim.  Second, the RO conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording him a VA liver, gall bladder and pancreas 
examination in August 2003, during which an examiner 
discussed the severity of the veteran's hepatitis C.  

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, no additional action is necessary for the Board to 
proceed in adjudicating this appeal.   

II.  Analysis of Claim

According to the veteran's written statements submitted in 
support of his claim and a transcript of his hearing 
testimony, presented in July 2004 at the RO, the veteran is 
entitled to a higher initial evaluation for hepatitis C as 
the 10 percent evaluation currently assigned this disability 
does not accurately reflect the severity of the 
symptomatology caused by this disability.  He argues that the 
assignment of a 100 percent evaluation is more appropriate 
given his symptoms.  These symptoms allegedly include chronic 
fatigue and extreme exhaustion, which render him totally 
disabled every ten days to two weeks for a period of one to 
two days, and hinder his ability to take medication necessary 
to control other serious medical conditions. 

According to a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated November 2004, the 
veteran's representative advised the veteran that he is 
receiving the maximum evaluation for hepatitis C absent 
evidence of symptoms so severe they require bedrest or 
treatment by a doctor.  However, the veteran then indicated 
that he still wished to pursue his appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
cases, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The RO has evaluated the veteran's hepatitis C as 10 percent 
disabling pursuant to Diagnostic Code (DC) 7354.  This DC 
provides that a 0 percent evaluation (noncompensable) is 
assignable for nonsymptomatic hepatitis C.  A 10 percent 
evaluation is assignable when there is serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection: intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 evaluation is assignable when signs and 
symptoms include daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with the symptoms described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent evaluation is 
assignable when signs and symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with the symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent evaluation is assignable when signs and 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with the symptoms described above) having a total duration 
of at least six weeks during the past 12-month period, but 
not occurring constantly.  A 100 percent evaluation is 
assignable for near-constant debilitating symptoms (such as 
the symptoms described above).  38 C.F.R. § 4.114, DC 7354 
(2004).

The adjudicator is to evaluate sequelae of hepatitis C, such 
as cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but is not to use the same signs and 
symptoms as the basis for evaluation under DC 7354 and under 
a diagnostic code for sequelae.  38 C.F.R. § 4.114, DC 7354, 
Note (1).  An "incapacitating episode" means "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  38 C.F.R. § 4.112, DC 7354, 
Note (2).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hepatitis C disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 10 percent under DC 7354.   

The veteran's service medical records reflect no complaints 
of, or treatment for, hepatitis C.  They show that, in May 
1955, the veteran was involved in an automobile accident.  On 
discharge examination conducted in May 1956, an examiner 
noted no abnormal serologic or liver findings.  

Approximately three decades after discharge from service, 
medical professionals diagnosed the veteran with hepatitis.  
The results of laboratory testing conducted in 1987 and 1991 
showed a positive hepatitis C antibody and mildly elevated 
liver function tests.  In March 1995, on referral from James 
R. Bullen, M.D., the veteran saw J.P. Milliken, M.D., a 
gastroenterologist.  Results of tests, including routine 
serology, confirmed a positive hepatitis C antibody and 
minimally elevated liver function tests.  The veteran 
reported no complaints associated with his liver and denied 
weight loss.  Dr. Milliken advised the veteran to undergo a 
liver biopsy to determine whether he had active or passive 
hepatitis.  However, the veteran refused.  

During outpatient treatment visits dated from 2000 to 2002 
and in a letter dated in December 2003, Dr. Bullen confirmed 
hepatitis C.  As well, he noted that the veteran had very 
good hepatic function and occasional periods of associated 
tiredness and listlessness, which lasted one or two days.  He 
also noted that the veteran refused treatment for his 
hepatitis C and that such a condition precluded the veteran 
from taking certain medication for other medical conditions.  
Once, in January 2002, Dr. Bullen characterized the veteran's 
liver disease as not symptomatic.  During visits with Dr. 
Bullen during this time frame, the veteran often reported 
difficulty controlling his weight.  

In August 2003, the veteran underwent a VA liver, gall 
bladder and pancreas examination.  On that date, the veteran 
reported a four year history of chronic fatigue and 
tiredness.  He indicated that he could walk one to two miles, 
climb two to three flights of stairs, and attend to simple 
daily activities.  The examiner noted that the veteran was 
moderately nourished and in no acute distress, and had a 
reactive hepatitis C antibody.  He diagnosed hepatitis C 
infection. 

The above evidence establishes that the veteran's hepatitis C 
objectively manifests as chronic fatigue, reportedly renders 
him totally disabled for one or two days every ten days to 
two weeks, and hinders his ability to take medication needed 
to control other medical conditions.  There is no evidence of 
record indicating that the veteran's hepatitis C causes 
anorexia, requires continuous medication, or produces 
episodes severe enough to require bed rest and treatment by a 
physician.  As previously indicated, under DC 7354, the 
assignment of a 20 percent evaluation for hepatitis C 
requires a showing of daily fatigue, malaise and anorexia and 
a need for dietary restriction or continuous medication, or 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  In this case, the veteran reports, and physicians 
note, fatigue and malaise, but not anorexia.  Moreover, 
although the veteran has reported that he has been restricted 
from drinking alcohol, he has also indicated that he has not 
taken medication for hepatitis C.  Finally, neither the 
veteran, nor any physician, has noted episodes of hepatitis C 
so severe that they fit the definition of "incapacitating" 
noted above.  Rather, they have indicated that such episodes 
have a duration of one to two days.  An initial evaluation in 
excess of 10 percent is thus not assignable under DC 7354.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 10 percent evaluation is the most appropriate 
given the medical evidence of record.

The Board concludes that the criteria for an evaluation in 
excess of 10 percent for hepatitis C have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for hepatitis C, that claim must be denied.




ORDER

An initial evaluation in excess of 10 percent for hepatitis C 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


